.   .




                    THE     ATTOR~TEYGENEW
                                  OF   TEXAS




                                        July 25,.lg6o

        Honorable Franklin Smith             Opinion No. w-894
        County Attorney
        Nueces County                        Re:     Levy of taxes by rural
        Corpus Christi,  Texas               fire    preventiondistrict    for
                                             year    during which district
        Dear Mr. Smith:                      was    created.
                    Your recent letter      informs us that a rural fire
        prevention    district    was established   for Flour Bluff, a Nueces
        County community, In March of 1960, under the provisions          of
        Article-2351a-6,       R.C.S.   You then request the opinion of this
        office   as to whether or not taxes for support of the District
        may be levied for 1960 since it was not in existence         on
        January 1, 1960, the date for fixing property valuation          for
        taxation purposes.        Chlldress County v. State, 127 Tex.. 343,
        92 S.W.2d 1011 (19361; Humble Oil & Refining Co. v. State,
        3 S.W.2d 559 (Tex.Ci~.App.        1927, err.ref.).
                    It Is our opinion that the District        may levy   the tax
        for   the year during which it was created.
                    .Section 8 of Article   2351a-6 provides   that the
        Commissioners Court may, upon the granting of a petition
        (Section 2), call an election      to confirm the organization     of a
        rural fire prevention     district  and to authorize the levy of a,
        tax, not to exceed three cents on the One Hundred Dollars
        valuation.     Sections 10, 12 and 17 of the Article     grant the
        district   authority   to levy and enforce collection    of such tax
        against the lands and other property wlthln Its bounds.           Section
        12 also provides that the County Tax Asseseoa-Collector          shall,
        upon certification     of the levy, assess and collect     the tax
        based upon the values of property in the district        as shown on
        the county tax rolls.
                   A question similar to the one you ask was treated
        In the Article "A Discussion   of Tax Exempt Property in the State
        of.Texas",  b W.~V. Geppert, Baylor Law Review, Vol. XI, p. 134
        (Spring 1959 7 , at page 147, from which we quote:

                          "Newly Created Water Districts
                          "In recent years the following     problem
                    has frequently   vexed the assessor-collector:
Bonorable   Franklin   Smith, Page 2         Opinion No. wkk894
                     “A Water District  is created after
            January 1st of a given year; does such
            district,    although not in existence   on
            January lst, have the authority to levy
            a tax for that year and Is the County Tax
            Collector    required to collect   same?
                    “It is the writer’s    opinion that such
            newly created water district      has the authority
            to levy a tax for that year and that the County
            Tax Assessor-Collector      should collect  the tax
            as provided by the statute.       This opinion is
            based on the case of Cadena v. State,          185
S.W. 367 (Tex.Clv.App.       1916 err.ref’ ti-
            N.R.E.)f,     which holds that here an inie-
            pendent school district      was created after the
            1st day of January of a given year, all pro-
            perty within such newly created district,
            which was owned by the taxpayer on January 1st
            of that year, was subject to taxation for’ that
            year.     There Is apparently no reason why the
            same rule of law should not be applicable        to
            newly created Water Districts.”
            The opinion   in the Cadena case states      the following
rule :
                   “All property owned on the 1st day of
            January is subject to any tax authorized by
            law, whether such taxes have been authorized.
            theretofore   or may be authorized during the
            year, and can be levied by the body given the
            power to levy at any time during the year.
            Laws natnlngthe time for the levy of taxes
            are merely directory,   and legal taxes can be
            levied whenever the necessity    arises.  Laws
            authorlzlng   taxes are not retrospective  so
            far as the year in which they are authorized
            Is concerned.”
             This rule is also applicable       to the situation   presented
here involving     fire prevention districts.’      You are, therefore,
advised that a tax may be levied and collected          by the rural
fire prevention      district   you describe,   under the provisions    of
Article   235la-6,    for the year 1960.      It is, of course,
necessarily    assumed for the purpose of this opinion that such
district    was duly organized under the procedure set out by
Article   235la-6 and that the requirements of that Article
relative    to lmposltlon     of a tax have been observed.
Honorable   Franklin   Smith, Page 3         opinion     No. WW-894


                               SUMMARY

            A rural    fire prevention district  may levy
            and collect     taxes, as authorized by the
            provisions     of Article 2351a-6, R.C.S.,  for
            the year during which it Is created.
                                        Yours very     truly,
                                        WILL WILSON
                                        Attorney General        of Texas




JRI: jip
APPROVED:
OPINION COMMITTEE:
Gordon ,Cass, Chairman
Linward Shivers
w. 0. shultz
Tom McFarling
Glenn Brown
REVIEWEDFOR THE ATTORNEY      GENERAL
By: Leonard Passmore